DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
The listing of references in the specification (see applicant’s page 6-7) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the applicant submitted the SAME FIG. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the – 
two containers; incompressible fluid, gate, “another” gate & power generator recited in Claim 1;
“fixed embodiment” either above ground or dig in, or in a floating embodiment; reaction type turbine generator and gate B recited in Claim 2
propulsion ships and bow thruster recited in Claim 3;
natural ventilation capacity of buildings and pyramid homes recited in Claim 7;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show – 
“bulb turbine generator” recited in page 2, line 26;
“hydro lake or dam” recited in page 3, line 5; 
“ship propulsion” recited in page 4, line 25; 
“under tank” recited in page 5, line 15;
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the only figure is incomplete to show all the limitations claimed and recited in the specification. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication – US20130062887; W02010017607; W02004094816 & NL 1041539 is improper (see applicant’s page 6-7). Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference “[10]” for Redfield  on page 2; reference “[11]” for the Solubility on page 2 & 3; reference “[2]” for Boyle on page 3; reference “[12]” for Maersk on page 4 is ineffective  because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)).  
Claim Objections
Claim 1 & 8 are objected to because each claim in a patent must be stated in one sentence.  Appropriate correction is required.
The claims are objected to because they include reference characters “1, 2, A, B” which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Applicant has asserted specific utility of the claimed invention (see pages 2 and 3 of the Specification filed 09/13/2021) as follows:  
“The technical field is power generation with cycled fluid subject to gravity. The invention is a fluid conserving differential gravity power generator, which can be used for electricity generation and motive purposes like ship propulsion. Priority call on [13, 14].” 
“From the continuity equation this causes a flow of equal water quantity from T1 to T2 through A above. Therefore, due to the different energetic effects of the gravitational field on the top up T1 and the top down T2, a fluid conserving, differential gravity power generator is created. This principle can be applied to two, or more, water bodies, in various forms and configurations.” & 
“Stationary state is established in 2 minutes after filling the box, A laminar flow is observed from T1 to T2 through gate A, with initial flow velocities of about 2 cm/s in the center of the flow, demonstrating that the model works. In practice to harness the energy difference between T1 and T2, while minimizing the loss of kinetic energy, the most appropriate way is to install a bulb turbine-generator at gate B. This reaction type turbine-generator strips off the kinetic energy from the tail- water that flows into T1 and converts it into pressure head helping to run the turbine.”
However, after careful and considered examination of the above asserted utility and the claimed structure, the device, as disclosed and claimed, would appear to be inoperative and a person skilled in the art would not consider the asserted utility as credible. See MPEP § 2164.
Notably, operation of the device as shown in incomplete FIG. 1, such figure is incompressible to support the applicant’s specification (refer to A-C) above. 
Furthermore, even if the applicant’s gravity power generator (shown in FIG. 1) “cycles fluids”, the overall system would not be capable to stablish a “stationary state established in 2 minutes” as asserted with initial flow velocities of about 2 cm/s in the center of the flow (refer to A-C above). Thus, the asserted utility would not be credible.
Moreover, the specification does not indicate how the motion from fluid “cycle motion” occurs from filling the box with water. Thus, without a disclosed ability for “cycling” the water, the disclosed invention would appear to be inoperative, and therefore lacks utility.
There is no system or machine known in the art, which would operate without power or fuel. Such a device teaches against the Law of Conservation of Energy. The attempts to create such a device have received the name of “perpetual motion” machines. The instant case is a similar attempt to claim a structure, which can be considered only as a “perpetual motion machine” because the asserted utility of the claimed invention is an attempt to generate a kinetic power without any initial source of power. 
The principle of the Conservation of Energy denies the possibility of “perpetual motion” devices.  The term “perpetual motion device” is understood by the examiner as:
(i) a device having an arrangement in which energy, in any one form, can be produced without energy, in some other form, being provided to and used by the device;
(ii) a device which could be made to perform work for an indefinite time (thus giving out energy) without being supplied with or consuming external energy; and/or
(iii) a device capable of producing more energy than what it requires to operate.
In this particular case, the claimed invention alleges, at least, to be capable power generation with cycled fluid subject to gravity (see A above) and to reach stationary state (as known in the art as “a system remains in the same state as time elapses, in every observable way”) is established in 2 minutes after filling the box (see C above).
A person skilled in the art must consider the utility of this type of structure only as “incredible in view of contemporary knowledge” since it contradicts the laws of thermodynamics.  In re Gazzve, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967).   
 Applicant has not provided any evidence that the claimed structure will perform as stated, i.e., that the device will be able to generate electrical power, either instantaneously or on a sustained basis.   
When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the applicant.  The burden shifts to applicant to demonstrate that his invention, as claimed, is either operable or does not violate said basic scientific principles, or those basic scientific principles are incorrect.  As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F. Supp. 16, at 18, 5 U.S.P.Q. 2d 1880 (1988).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See discussion provided in the 35 U.S.C. §101 section above for further details.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 1, the recitation: 
“characterized by two containers 1 and 2 of equal height and known geometry, like a triangular wedge, cone or pyramid, filled with incompressible fluid and subject to a downward attractive gravity field” is vague and indefinite. 
The applicant shows a “box” in FIG. 1. Such “box” is not a triangular wedge, cone or pyramid. Therefore, it is unclear how a “known geometry of equal height” would be subject to “attractive gravity field” as recited.
“The centers of gravity of the fluids in 1 and 2 are known from geometry.”
The specification or the claim does not describe how the centers of gravity are “known from geometry”.
“Consequently, the potential energy density of the fluid in 1 is smaller than in 2, by a known amount. 
The specification or the claim does not describe how the potential energy “fluid density” is smaller by a known amount.  
“By connecting 1 and 2 with a gate A above and with another gate B below, fluid flows from 2 through B into 1.
It is unclear how 1 & 2 are “connected to a gate A” above 2. FIG. 1 shows 1 & 2 at the same level.   
“By mass conservation an equal amount of fluid flows back from 1 through A to 2, thus creating a gravity driven power generator, with cyclic fluid” is vague and indefinite.
The specification or the claim does not describe how the fluid flows back to 1 through A.
Dissipative losses of the embodiment can be taken into account in the capacity factor” is vague and indefinite.
It is unclear how the losses are “dissipated” from the embodiment. The account is not described to be factor in in the capacity,
Regarding Claim 2, the recitation “Method according to claim 1, applied for the generation of electricity, in a fixed embodiment either above ground or dig in, or in a floating embodiment, with a reaction type turbine-generator, installed in the gate B below between the containers” is vague and indefinite. Claim 1 is NOT a method. Therefore, it is unclear how the method would be “applied for the generation of electricity” as recited.
Regarding Claim 3, the recitation ““Method according to claims I and 2 in a floating embodiment, applied in configurations suitable for the propulsion of ships, for the main propulsion as well as for auxiliaries, like to serve as bow thruster” is vague and indefinite. Claim 1 and 2 are NOT a method. Therefore, it is unclear how the method would be “applied in configurations suitable for the propulsion of ships” as recited. 
Regarding Claim 4, the recitation “Method according to claims 1 and 2 with water as fluid, with antifreeze added for application in cold climate” is vague and indefinite. Claim 1 and 2 are NOT a method. Therefore, it is unclear how the method would be “with water as fluid, with antifreeze” as recited.
Regarding Claim 5, the recitation “Method according to claim 4 with water as fluid, to which a solute is added to 20enhance the density of the solution” is vague and indefinite. Claim 4 is NOT a method. Therefore, it is unclear how the method would be “enhance the density of the solution” as recited. 
Regarding Claim 6, the recitation “Method according to claims 1 and 2, with CO2 fluid in closed containers, at suitable temperature and pressure” is vague and indefinite. Claim 1 and 2 are NOT a method. Therefore, it is unclear how the method would be “with CO2 fluid in closed containers, at suitable temperature and pressure” as recited”.
Regarding Claim 7, the recitation “Method according to claim 1, applied to air at atmospheric pressure, for the calculation of the natural ventilation capacity of buildings, in particular of pyramid homes” is vague and indefinite. Claim 1 is NOT a method. Therefore, it is unclear how the method would be “applied to air at atmospheric pressure, for the calculation of the natural ventilation capacity of buildings, in particular of pyramid homes” as recited”.
Regarding Claim 8, the recitation “Method according to claims I and 2, characterized by the application of a temperature gradient across a temperature region containing the critical temperature of the fluid where the density changes with temperature are large, in such a way that the density of the fluid flowing through gate B into container I becomes much smaller than the average density of the fluid in the containers I and 2. Consequently the float up of the 30lighter fluid that passes through gate B into container I will be stimulated by the higher buoyancy of the surrounding heavier fluid in 1.” is vague and indefinite. Claim 1 and 2 are NOT a method. Therefore, it is unclear how the method would be “applied of a temperature gradient across a temperature region containing the critical temperature of the fluid where the density changes with temperature are large” as recited”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 2-8, the limitation “method according to Claim …” fails to further limit the claimed subject matter for “a gravity power generator” recited in Claim 1 since Claim 1 do NOT recites any method(s) as recited in Claims 2-8.
Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application.
	
The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility and patentability.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832